— Order and judgment unanimously affirmed, with costs.
Memorandum: We affirm for the reasons stated in the memorandum decision at Special Term (Willis, J.). We add only that plaintiff, in opposition to the motion for summary judgment, failed to submit proof in admissible form showing that the alleged slanderous remarks were in fact spoken by defendant. (Appeal from order and judgment of Supreme Court, Yates County, Willis, J. — summary judgment.) Present — Doerr, J. P., Boomer, Green, Balio and Schnepp, JJ.